Citation Nr: 0413084	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  04-03 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to a separate disability evaluation for tinnitus 
in each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from May 1945 to August 
1946 and from May 1951 to March 1953.

This appeal arose from a February 2003 decision of the Fargo, 
North Dakota, Department of Veterans Affairs, Regional Office 
(RO), which found that there was no legal basis for the award 
of separate evaluations for tinnitus in each ear.


FINDING OF FACT

The veteran was granted service connection for tinnitus by a 
rating action issued in April 2002; it was assigned a 10 
percent disability evaluation.


CONCLUSION OF LAW

There is no legal entitlement for the assignment of separate 
evaluations for service-connected tinnitus involving each 
ear.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159, Part 4, Diagnostic Code 6260 (2002 & 
2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The veteran served on active duty from May 1945 to August 
1946 and from May 1951 to March 1953.  In July 2001, he filed 
a claim for service connection for bilateral hearing loss and 
bilateral tinnitus.  In April 2002, the RO issued a rating 
action that granted service connection for hearing loss and 
tinnitus.  The tinnitus was assigned a 10 percent disability 
evaluation.

In February 2003, the veteran filed a claim requesting that 
he be assigned a separate 10 percent evaluation for tinnitus 
in each ear.  That same month, this claim was denied.  The RO 
indicated that there was no legal basis for the assignment of 
separate evaluations for tinnitus in each ear.

Analysis--VCAA

There was a significant change in the law with the passage of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096, 2099 (2000).  This was codified at 
38 U.S.C. § 5103A (2002), and was implemented in VA's 
regulations at 38 C.F.R. § 3.159 (2003).  

Upon receipt of a complete or substantially complete 
application, the law provides that VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided that is necessary to substantiate the claim.  38 
U.S.C. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  
As part of that notice, VA shall indicate which portion of 
that information and evidence, if any, that is to be provided 
by the claimant, and which portion, if any, VA shall attempt 
to obtain on behalf of the claimant.

Section 5103A(a)(1) notes that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  However, assistance is not required 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.

In this case, as will be further explained below, the 
provisions of the VCAA do not apply, as the law and not the 
evidence is dispositive.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).

Discussion

On March 9, 2004, VA's General Counsel issued a precedential 
decision concerning the applicability of 38 U.S.C. 5103(a) to 
a claim for separate ratings for service-connected tinnitus 
in each ear.  See VAOPGCPREC 2-04.  This opinion cited a 
General Counsel precedential opinion, VAOPGCPREC 2-03, 
holding that Diagnostic Code (DC) 6260 as in effect prior to 
June 10, 1999, and as amended as of that date, authorized a 
single 10 percent disability evaluation for tinnitus.  The 
single rating applied regardless of whether the tinnitus was 
perceived as unilateral, bilateral, or in the head.  The 
General Counsel held that separate ratings for tinnitus for 
each ear may not be assigned under DC 6260 or any other 
diagnostic code.  Effective June 13, 2003, VA amended DC 6260 
by adding a note that a claimant is only entitled to "a 
single evaluation for recurrent tinnitus, whether the sound 
is perceived in one ear, both ears, or in the head."

The appellant's representative has argued that VA should not 
apply the June 2003 amendment allowing only for a single 
evaluation because to do so would have a detrimental 
retroactive effect upon the veteran's claim.  It was argued 
that this amendment was added after the veteran had filed his 
claim in February 2003 and should not be applied to the 
veteran's case.  Although the note to the June 2003 amendment 
clearly set forth the prohibition against separate 
evaluations for tinnitus in each ear, applying this 
prohibition would not have a retroactive effect in this case.  
According to VAOPGCPREC 2-03 noted above, this prohibition 
had already existed in DC 6260 as in effect prior to June 10, 
1999 and as amended as of that date.  Therefore, the 
prohibition against separate evaluations for tinnitus in each 
ear had been in effect at the time that the veteran filed his 
claim.  As a consequence, there is no legal basis upon which 
to award separate evaluations for the veteran's tinnitus in 
each ear.  Thus, the law and not the evidence is dispositive 
of this claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Also, VAOPGCPREC 2-04 noted that 38 U.S.C. § 5103(a) contains 
two qualifiers on the requirement that VA provide notice.  
First, VA is only required to provide notice of information 
and evidence not previously provided to VA.  Second, VA is 
only required to provide notice of information and evidence 
that is necessary to substantiate a claim.  It was noted that 
there would be circumstances when no information need be 
requested from a claimant, such as those instances when no 
additional information or evidence is needed because pursuant 
to statute or regulation the claim cannot be substantiated.  
To require VA to provide notice of the information and 
evidence needed to substantiate a claim that cannot be 
substantiated because it is barred by statute or regulation 
would lead to an absurd or unreasonable result.  See United 
States v. Female Juvenile, 103 F.3d 14, 16-17 (5th Cir. 
1996), cert. denied, 552 U.S. 824 (1997).  The VCAA is not 
applicable to a claim when the statute and not the evidence 
is dispositive of the claim.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

Clearly, VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for bilateral 
tinnitus because there is no information or evidence that 
could substantiate the claim.  In conclusion, the veteran is 
not entitled by law to the assignment of separate disability 
evaluations for tinnitus in each ear.


ORDER

Entitlement to a separate evaluation for tinnitus in each ear 
is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



